Citation Nr: 0509075	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  98-00 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV) infection.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a personality 
disorder.

4.  Entitlement to service connection for an unspecified 
blood disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant had active service from February 1981 to 
January 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case is now under the jurisdiction of the Phoenix, 
Arizona, VA RO.  

The Board issued a decision in this appeal in May 2000.  The 
Board denied service connection for HIV infection, PTSD, a 
personality disorder and an unspecified blood disorder.  The 
Board granted service connection for tinnitus.  

In December 2000, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated that part of the Board's May 
2000 decision, which denied service connection for HIV 
infection, PTSD, a personality disorder and an unspecified 
blood disorder.  

The Board issued a decision in this appeal in August 2002.  
The Board denied service connection for HIV infection, PTSD, 
a personality disorder and an unspecified blood disorder.  

In May 2003, the CAVC vacated the Board's August 2002 
decision.  The CAVC remanded the matter to the Board for 
readjudication consistent with the Joint Motion For Remand.  

In December 2003 the Board remanded the case for development 
consistent with the Joint Motion For Remand.  

The appeal is REMANDED to the RO via the Veterans Benefits 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In a letter dated in July 2004 and received at the Board in 
February 2005 the appellant requested a personal hearing at 
the RO before a Member of the Board.  

Accordingly, the case is remanded to the VBA AMC for the 
following:

The RO should schedule appellant for a 
personal hearing at the RO before a 
Member of the Board in connection with 
the issues on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


